Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard (US 9029909).

    PNG
    media_image1.png
    311
    538
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    542
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    646
    536
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    638
    521
    media_image4.png
    Greyscale

 	With respect to claim 10, figure 3A-F of Blanchard produces a method comprising: changing conductive state of a bi-directional double-base bipolar junction transistor (Btran shown in figures 3A-3F, having double base terminals at 108A and 108B) from conductive (beginning at fig. 3C “[a]s seen in FIG. 3C, the voltage on emitter/collector terminal T1 is brought negative with respect to emitter/collector terminal T2. P-N diode junction 312A is now forward biased, and now begins injecting electrons into the drift region. Current flows as for a forward-biased diode. ; Col 7, lines 49-53) to non-conductive (at fig.3E conduction begins to stop in e.g. FIG. 3E, base terminal B2 is disconnected from the positive power supply and connected instead to emitter terminal T2, opening switch 316B and closing switch 314B. This causes a large current to flow out of the drift region, which in turn rapidly takes the device out of saturation. Closing switch 314A connects base terminal B1 to collector terminal T1, stopping electron injection at upper P-N junction 312A.; Col 8, lines 19-26 ) to end a first conduction period by: extracting charge carriers (“Both of these actions rapidly remove charge carriers from the drift region while only slightly increasing forward voltage drop Vf. As both base terminals are shorted to the respective emitter/collector terminals by switches 314A and 314B, body diodes 312A and 312B are both functionally bypassed. “; Col 8, lines 26-31) from an upper base of the transistor; and then electrically floating the upper base (See figure 3E).
 	With respect to claim 11, Blanchard discloses the method of claim 10 further comprising, during extracting charge carriers from the upper base, extracting charge carriers from a lower base of the transistor (“Both of these actions rapidly remove charge carriers from the drift region while only slightly increasing forward voltage drop Vf. As both base terminals are shorted to the respective emitter/collector terminals by switches 314A and 314B, body diodes 312A and 312B are both functionally bypassed. “; Col 8, lines 26-31).  
 	With respect to claim 12, Blanchard discloses the method of claim 11 further comprising, after extracting charge carriers from the upper base and extracting charge carriers from the lower base, electrically floating the upper base and coupling the lower base to the lower collector-emitter (See figure 3E and Col 8, lines 26-31).  
 	With respect to claim 13, Blanchard discloses the method of claim 10 further comprising, during the extracting charge carriers from the upper base, coupling a lower base of the transistor to a lower collector-emitter of the transistor (See figure 3E).  
	With respect to claim 22, Blanchard figures 3A-3F disclose a switch assembly comprising: a bipolar junction transistor defining an upper base (B1), an upper collector-emitter (T1), a lower base (B2), and a lower collector-emitter (T2); a driver (314A, 314B, 316A and 316B) defining an upper-base terminal (108A) coupled to the upper base (B1), an upper-conduction terminal (106A) coupled to the upper collector-emitter, a lower-base terminal (108B) coupled to the lower base (B2), and a lower-conduction terminal (106B) coupled to the lower collector-emitter (T2); wherein the driver changes state of the transistor from a transistor-on mode to an off mode to end a first conduction period by being configured to extract charge carriers from the upper base, and then electrically float the upper base(See figure 3E and Col.  8, lines 19-41).  
 	With respect to claim 23, Blanchard figures 3A-3F disclose the switch assembly of claim 22 wherein the driver (314A and 314B) is further configured to extract charge carriers from the lower base (See figure 3E and Col. 8, lines 19-41).    
 	With respect to claim 24, Blanchard figures 3A-3F disclose the switch assembly of claim 23 wherein, after extraction of charge carriers from the upper base and extraction of charge carriers from the lower base, the driver is further configured to electrically float the upper base and couple the lower base to the lower collector-emitter (See figure 3E).  
 	With respect to claim 25, Blanchard figures 3A-3F disclose the switch assembly of claim 22 wherein, during the extraction of charge carriers from the upper base, the driver is further configured to couple the lower base of the transistor to the lower collector-emitter (See figure 3E and Col. 8, lines 19-41).  


Allowable Subject Matter
Claims 1-10 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art fails to suggest or disclose injecting charge carriers at a first rate into an upper base of the transistor; and then injecting charge carriers at a second rate into the upper base, the second rate lower than the first rate, and the injecting charge at the second rate results in a first voltage drop from an upper collector-emitter to a lower-collector emitter.
	Here, the injection of charge carriers at different rates as disclosed is not found in the prior art. 
 	With respect to claim 16, the prior art fails to suggest or disclose wherein the driver changes state of the transistor from an off mode to a transistor- on mode for a first conduction period by being configured to inject charge carriers into the upper base at a first rate, and then inject charge carriers into the upper base at a second rate lower than the first rate.
	Here, the injection of charge carriers at different rates as disclosed is not found in the prior art. 

Claims 14-15 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 14, the prior art of record fails to suggest or disclose the method of claim 10 further comprising, after the end of the first conduction period, changing conductive state of the of the transistor from non-conductive to conductive for a second conduction period by: injecting charge carriers at a first rate into the upper base of the transistor; and then injecting charge carriers into the upper base at a second rate lower than the first rate.
	Here the injection of charge carriers at the different rates wherein the second rate is lower than the first rate is not disclosed. 
	With respect to claim 26, the prior art of record fails to suggest or disclose the switch assembly of claim 22 wherein, after the end of the first conduction period, the driver is further configured to change conductive state of the transistor from the off mode to the transistor-on mode by being configured to: inject charge carriers at a first rate into the upper base of the transistor; and then inject charge carriers at a second rate into the upper base, the second rate lower than the first rate.  
Here the injection of charge carriers at the different rates wherein the second rate is lower than the first rate is not disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument concerning the definition cited in the specification. By definition directly coupling does not include intervening circuits.  Thus, directly coupling through a transistor is not a direct coupling.  Furthermore, as shown below in fig. 3E, each base terminal B1 and B2 is not coupled to the emitter through a transistor but is coupled or uncoupled through a switch 314A and 314B respectively.  As such the base terminal does not fall out of line with the “directly coupled” definition provided in the specification.  

    PNG
    media_image5.png
    310
    504
    media_image5.png
    Greyscale

Applicant’s own drawing shows a similar interpretation as shown for example in fig. 2 (shown below for convenience) which is described in the specification as being consistent with the embodiments of the invention. 

    PNG
    media_image6.png
    382
    642
    media_image6.png
    Greyscale

 	As such the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849